

117 HR 1754 : Measuring the Economics Driving Investments and Access for Diversity Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1754IN THE SENATE OF THE UNITED STATESJuly 21, 2021 Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo amend the Communications Act of 1934 to require the Federal Communications Commission to consider market entry barriers for socially disadvantaged individuals in the communications marketplace report under section 13 of such Act.1.Short titleThis Act may be cited as the Measuring the Economics Driving Investments and Access for Diversity Act of 2021 or the MEDIA Diversity Act of 2021.2.Considering market entry barriers for socially disadvantaged individualsSection 13(d) of the Communications Act of 1934 (47 U.S.C. 163(d)) is amended by adding at the end the following:(4)Considering socially disadvantaged individualsIn assessing the state of competition under subsection (b)(1) and regulatory barriers under subsection (b)(3), the Commission, with the input of the Office of Communications Business Opportunities of the Commission, shall consider market entry barriers for socially disadvantaged individuals in the communications marketplace in accordance with the national policy under section 257(b)..Passed the House of Representatives July 20, 2021.Cheryl L. Johnson,Clerk